Citation Nr: 0827918	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The evidence of record does not demonstrate that the veteran 
currently has a left knee disorder due to service, or that 
was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active military service,
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.9 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in August 2006, advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As for his claim herein, the first diagnosis of a left knee 
disorder occurred in January 2006, several years after his 
discharge from the service.  Moreover, his service medical 
records are silent as to a chronic left knee disorder, and 
there is no competent evidence suggesting a link between the 
veteran's current condition and his military service years 
ago or any service connected disability.  Therefore, no 
medical examination is required as to this issue.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection for 
certain chronic diseases, including arthritis, will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

The veteran is claiming service connection for a left knee 
disorder.  He attributes this condition to various physical 
activities he performed during his active duty military 
service, including marching on pavement while carrying a 
heavy ruck sack and strenuous exercises.  He also claims that 
this condition is secondary to his service-connection right 
knee and back disorder.

The veteran served on active duty from August 1979 to August 
2001.  A review of his service medical records is essentially 
silent as to any complaints of or treatment for a left knee 
disorder.  On his report of medical assessment, dated in 
April 2001, the veteran indicated that it was his intention 
to seek VA disability benefits for his back, hips, knees, 
feet, joints and right wrist.  The report of his retirement 
physical examination, performed in April 2001, indicated that 
his lower extremities were normal.

Following his discharge from the service, the veteran filed a 
claim in September 2001 seeking service connection for 
multiple conditions, including right knee tendonitis.  No 
reference to a left knee disorder was made.  Post service VA 
physical examinations, performed in May 2001 and November 
2002, were silent as to any complaints of or findings 
relating to a left knee disorder.

Post service treatment records reflect the first treatment 
for a left knee disorder occurred in January 2001, following 
an injury to his left knee at work.  A treatment report, 
dated in January 2001, noted that he sustained a twisting 
injury to his left knee at work.  The report noted his 
complaints of left knee pain, left medial aspect, worse with 
weight bearing.  It concluded with an assessment of probable 
meniscus injury.  A follow-up treatment report, dated April 
2006, noted the veteran's history of a twisting left knee 
injury while pushing a food cart at his place of employment 
three and one-half months earlier.  Ever since his injury, he 
reported persistent soreness in the left knee when climbing, 
running and bicycling.  The report noted that "[t]he patient 
states that he has never had this kind of knee pain before.  
No previous injuries, no previous surgeries."  Physical 
examination revealed tenderness of the left knee with 
internal and external rotation.  There was also patellar 
compression tenderness.  The report concluded with an 
assessment of degenerative menisci, left knee, and cystic 
changes of femur and intertrochlear notch/patellofemoral 
compartment, left knee.  An operative note, dated in 
September 2006, noted that the veteran underwent a left knee 
arthroscopy and abrasion chondroplasty, trochlea.  The report 
concluded with post operative diagnoses of a large grade 4 
lesion, trochlea, and grade 2 lesion, medial femoral condyle.

After a careful longitudinal review of the record with 
respect to the veteran's claimed left knee disorder, the 
Board finds that the record is without sufficient objective 
evidence supportive of a finding that a chronic left knee 
disorder became manifest or otherwise originated during his 
period of service or within the first post service year.  His 
service medical records are completely silent as to any 
complaints of or treatment for a left knee disorder.  
Moreover, the veteran has not alleged that his current left 
knee disorder is a combat-related injury, instead he 
attributes to his inservice physical activities in general.  
See 38 U.S.C.A. § 1154 (West 2002).  

Following the veteran's discharge from the service, there are 
no medical treatment records pertaining to a chronic left 
knee disorder until January 2006, over four years after his 
separation from service.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Moreover, treatment records from 2006 noted that he had no 
history of a prior left knee injury.

The Board notes that the veteran has alleged in statements on 
appeal that his left knee disorder originated in or was 
aggravated during his period of service.  He also claims that 
this condition is secondary to his service-connected right 
knee and disorders.  However, the veteran's statements 
herein, as a lay person, are not competent evidence to assert 
that a relationship exists between his current left knee 
disorder and his military service and/or service-connected 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's left knee disorder became manifest or otherwise 
originated during the veteran's period of service or within 
one year of service separation.  The probative medical 
evidence fails to establish any relationship or nexus between 
his current left knee disorder and the veteran's period of 
military service or his service-connected disabilities.  
Therefore, the Board concludes that a left knee disorder was 
not incurred in or aggravated by service,
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  Accordingly, the claim for service connection 
must be denied.


ORDER

Service connection for a left knee disorder is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


